Citation Nr: 0737437	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for bilateral high 
frequency hearing loss, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for acromioclavicular 
separation, right shoulder, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from July 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2004.  A statement of the case was issued in April 2005, 
and a substantive appeal was received in June 2005.  

In the May 2004 rating decision, the RO continued the 0 
percent rating for bilateral high frequency hearing loss, and 
continued the 10 percent disability rating for 
acromioclavicular separation, right shoulder, effective 
December 28, 1968.  The veteran appealed.  In July 2007, the 
Decision Review Officer (DRO) assigned a 10 percent 
disability rating for bilateral high frequency hearing loss 
effective April 4, 2007.  In the same decision, the DRO 
assigned a 20 percent disability rating for acromioclavicular 
separation, right shoulder effective September 19, 2003; a 
100 percent disability rating effective March 27, 2007; and a 
20 percent disability rating effective May 1, 2007.  Although 
increased ratings have been granted, the issues remain in 
appellate status, as the maximum schedular ratings have not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007, the Board received written communications 
from the veteran and his representative to the effect that 
the veteran desires a personal hearing at the RO.  It was 
also indicated that the veteran would be submitted additional 
evidence.  Under the circumstances, the case must be returned 
to the RO to honor the veteran's request for a hearing.  It 
is anticipated that the RO will then also have the 
opportunity to conduct a preliminary review of any additional 
evidence which the veteran may submit. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran for 
a personal hearing at the RO in connection 
with his appeal. 

2.  After the veteran is afforded an 
opportunity to testify and after 
completion of any additional development 
as the RO may determine, the RO should 
review the expanded record (including any 
additional evidence which the RO may have 
received) and determine whether higher 
ratings are warranted for the disabilities 
at issue.  The veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



